Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 9 are rejected under 35 U.S.C. 101 because
 Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 9 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 4 and 9 recite, “when a finger of a user is place in the correction area, the saw blade and the finger of the user form an equivalent antenna.”  These recitations positively claim a human finger. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolivo (U.S. Publication 2019/0120427).  Dolivo discloses a machine tool comprising a tool including a saw blade (circular saw; paragraph [0005]) and a driving element (motor), the saw blade being driven by the driving element; and a protective device including a signal receiving unit (electrical circuit; paragraph [0052]) and a control unit (calibration module 30), wherein the signal receiving unit is in electrical contact with the saw blade, and the control unit is connected to the signal receiving unit;  wherein t/he saw blade is used as an antenna by the signal receiving unit to receive an electromagnetic wave from an environment:
(“injection of said radio-electric signal into the body of the user, emission by said user of an electromagnetic signal corresponding to said radio-electric signal, receipt by said antenna of the power tool of said electromagnetic signal” paragraph [0101-103]); However, the presence of the antenna and/or the electronic card on a machining member such as a movable blade 4 is also possible” paragraph [0168])),
 and the control unit (130) controls the driving element according to a parameter of the electromagnetic wave (e.g. amplitude or phase; paragraph [0171]); wherein when the control unit determines that the parameter of the electromagnetic wave is higher 
(“The safety system for a power tool according to the invention also comprises a calculation module mentioned above, arranged for determining a distance between the user and the machining member, for example a distance between the first limb of the user and the machining member and/or support member, on the basis of the electromagnetic signal that the antenna of the power tool transmits to it in the form of a radio-electric signal, and for modifying (for example stopping, reversing or changing) the speed of the actuator based on this distance” paragraph [0062]).
In regards to claim 2, Dolvio discloses wherein the signal receiving unit includes a wireless transmitting unit, the wireless transmitting unit being configured to wirelessly transmit the parameter of the electromagnetic wave to the control unit
 (“In one variant, the system according to the invention comprises a first connection element connecting the splitter to the portable device, and a second connection element connecting the calculation module to the antenna. These connection elements, in one variant, are wired elements. Of course, wireless connection elements can also be used in place of the wired elements” paragraph [0082]) 
In regards to claim 3, Dolivo discloses wherein the control unit calculates a power intensity of the electromagnetic wave according to a voltage of the electromagnetic wave, the parameter including one or both of the voltage and the power intensity (“voltage comparator; see paragraph [0180]).
In regards to claim 5, Dolivo discloses wherein the protective device further includes an electrically conductive member (e.g. coaxial cable; paragraph [0083]), the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Dolivo (U.S. Publication 2019/0120427) in view of Takano et al. (U.S.  Publication 2014/0130645), herein referred to as Takano and Lokey (U.S. Patent 3,785,230) and in further view of Chiu et al. (U.S. Publication 2011/0308365), herein referred to as Chiu. In regards to claim 4 and 9 as best understood, the Dolivo discloses the claimed invention except wherein a correction area is defined proximate to the saw blade on a countertop surface of a machine table of the machine tool, and when a finger of a user is placed in the correction area, the saw blade and the finger of the user form an equivalent antenna, and the machine tool enters a correction mode; wherein in the correction mode, the signal receiving unit receives the electromagnetic wave by the . 
The modified device of Dolivo still does not disclose setting a threshold in a correction area.  Attention is further directed to the Chiu safety device for a machine A contact sensing element 101 is an electrostatic charge sensor installed at an axis of the saw blade 51, such that the saw blade 51 becomes a sensing component, for using a grounding line and a Darlington trigger method to sense a signal of the charged body, and set the threshold of the electrostatic charge sensor as a reference value (varied with different materials). If the electric charge is different from the reference value (such as in the situation when a human body with electrostatic charges is touched), an induced trigger is produced.” (paragraph [0029]).  Thereby Chiu acknowledges that resetting the threshold value is important depending on different users or different materials being cut.  It would have been obvious to one having ordinary skill in the art to have provided a correction area for resetting the threshold comparative value as taught by Chiu on the modified device of Dolivo to maintain an accurate threshold level. 


Claims 6- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dolivo (U.S. Publication 2019/0120427) in view of Chiu (U.S. Publication 2015/0314409).  
In regards to claim 6, Dolivo discloses a machine tool (circular saw) comprising: a tool including a saw blade (circular saw blade) and a motor blade (saw blade motor), the saw blade being driven by the motor, and; and a protective device signal receiving unit (electrical circuit; paragraph [0052]) and a control unit (calibration module 30), and a breaker (breaking/stopping module 134; paragraph [0197]), wherein the signal receiving unit (electrical circuit; paragraph [0052]) has an antenna receiving end (to the blade), and the control unit (calibration module 30), is connected to the signal 108P001059US24receiving unit (electrical circuit) and the breaker (134); wherein the saw blade is used as an However, the presence of the antenna and/or the electronic card on a machining member such as a movable blade 4 is also possible” paragraph [0168) by the signal receiving unit to receive an electromagnetic wave having the same frequency as that of a utility power from an environment (“injection of said radio-electric signal into the body of the user, emission by said user of an electromagnetic signal corresponding to said radio-electric signal, receipt by said antenna of the power tool of said electromagnetic signal” paragraph [0101-103]);,
 and the control unit (30) controls the breaker (134) according to a change of intensity in the electromagnetic wave (“voltage comparator; see paragraph [0180]); wherein when the control unit (30) determines that a power intensity of the electromagnetic wave is higher than a threshold value, the control unit controls the breaker to stop electricity from being provided to the motor (“The safety system for a power tool according to the invention also comprises a calculation module mentioned above, arranged for determining a distance between the user and the machining member, for example a distance between the first limb of the user and the machining member and/or support member, on the basis of the electromagnetic signal that the antenna of the power tool transmits to it in the form of a radio-electric signal, and for modifying (for example stopping, reversing or changing) the speed of the actuator based on this distance” paragraph [0062]).
Dolivo does not disclose that an insulating member is arranged between the saw blade and the motor; the antenna receiving end is in electrical contact with a middle region of the saw blade, and is silent as to the position of the breaker being electrically connected between the motor and a utility power supply.  Attention is directed the Chiu The capacitance sensor 136 is mounted on the shaft of the motor 120 and directly coupled to the saw blade 110 and an insulating unit 132 is positioned between the motor 120 and the sensor 136 and conducting unit 134.. “because the capacitance sensor 136 electrically connects to the operational element 110 through the conducting unit 134, the capacitance sensor 136 can detect the capacitance of the conducting unit 134 to determine whether an electric conductor approaches the operational element. This means that when the electric conductor (e.g., the user's hand) gradually approaches the operational element 110, the capacitance of the conducting unit 134 increases gradually. Next, the capacitance sensor 136 determines whether the capacitance is more than a predefined value. When the capacitance sensor 136 determines that the capacitance is more than the predefined value, the distance between the electric conductor (e.g., the user's hand) and the operational element 110 is too close. At this time, the capacitance sensor 136 generates a stop signal to the control unit 138. Then the control unit 138 controls the driving element 120 to stop driving the operational element 120 according to the stop signal, so that the insulating unit 132, the linking portion 134b, and the operational element 110 stop work” (paragraph [0032])…. “Compared with the security sensor installed around the machine tool, the capacitance sensor of the present disclosure does not have the blind spot problem for sensing because the capacitance sensor electrically connects to the operational element through the conducting unit. Therefore, when the user uses the machine tool, it can reduce the probability of harm” (paragraph [0017]).    It would have been obvious to one having ordinary skill in the art to have applied this known improvement of providing a sensor directly to the saw blade and on the motor shaft of the Dolivo circular saw, as shown by Chiu, namely one skilled in the art would have readily recognized the benefits of isolating the sensor from the motor and utilizing the breaker to stop power between the power supply and motor when a dangerous condition was detected. 	
Thereby the modified device of Dolivo discloses that an insulating member (132 Chiu) is arranged between the saw blade (e.g. 110 Chiu) and the motor (120/220 Chiu); the antenna receiving end (234 Chiu) is in electrical contact with a middle region of the control unit 238 directly turns off the power 222 of the driving element 220 according to the stop signal, to stop the operation of the driving element 220” Chiu paragraph [0034]).  
In regards to claim 7, the modified device of Dolvio discloses wherein the signal receiving unit includes a wireless transmitting unit, the wireless transmitting unit being configured to wirelessly transmit the parameter of the electromagnetic wave to the control unit
 (“In one variant, the system according to the invention comprises a first connection element connecting the splitter to the portable device, and a second connection element connecting the calculation module to the antenna. These connection elements, in one variant, are wired elements. Of course, wireless connection elements can also be used in place of the wired elements” paragraph [0082]) 
In regards to claim 8, the modified device of Dolvio discloses wherein the control unit calculates a power intensity of the electromagnetic wave according to a voltage of the electromagnetic wave, the parameter including one or both of the voltage and the power intensity (“voltage comparator; see paragraph [0180]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724